Citation Nr: 0410874	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  98-21 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little Rock, 
Arkansas



THE ISSUE

Entitlement to an increased evaluation for a right knee disorder, 
currently evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

J. L. Tiedeman



REMAND

The veteran had active military duty from January 1990 to 
September 1996.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Little Rock, Arkansas, 
Regional Office (RO) of the Department of Veterans Affairs (VA).

In August 2001, the Board remanded the case to the RO for further 
development.  In particular, because of the change in the law 
brought about by the VCAA, the Board concluded that a remand in 
this case was required for compliance with the notice and duty to 
assist provisions contained in the new law.  The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA), amended 38 U.S.C.A. § 5103 ("Notice to claimants of 
required information and evidence") and added 38 U.S.C.A. § 5103A 
("Duty to assist claimants"); see also 38 C.F.R. § 3.159(b).

Pursuant to 38 U.S.C.A. § 5103(a), and 38 C.F.R § 3.159, VA must 
inform the claimant of four specific elements:

* the information and evidence not of record that is necessary to 
substantiate the claim; 
* the information and evidence that VA will obtain; 
* the information and evidence that the claimant must submit; and 
* to provide any evidence in the claimant's possession that 
pertains to the claim.

See VA Fast Letter 04-04, dated March 12, 2004.

As to the new VCAA notice requirements, in Quartuccio v. Principi, 
16 Vet. App. 183, 187-88 (2002), the United States Court of 
Appeals for Veterans Claims (Court) held that the Board's failure 
to enforce compliance with the requirements set forth in 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) is remandable error.  
See also Charles v. Principi, 16 Vet. App. 370, 374 (2002).  In 
this case the veteran has not been notified of the information and 
evidence necessary to substantiate his increased rating claim, and 
which party is responsible for attempting to obtain any such 
information or evidence.  Until the veteran is provided notice as 
to what information and evidence is needed to substantiate his 
claim, it is not possible to demonstrate either that there is no 
possible information or evidence that could be obtained to 
substantiate the veteran's claims or that there is no reasonable 
possibility that any required VA assistance would aid in 
substantiating these claims.  See 38 U.S.C.A. § 5103A(a)(2).

In this case, the April 2002 VCAA letter sent to the veteran only 
addressed regulations with respect to service connection claims.  
As such, the letter was not in compliance with the terms of the 
August 2001 Board remand, inasmuch as it did not include VCAA 
notice with respect to the increased rating claim at issue.  A 
remand by the Court or Board confers on the claimant, as a matter 
of law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).  The Board thus finds it is 
necessary to remand this claim for compliance with the August 2001 
remand order.

Additionally, the Board no longer has authority to decide claims 
based on new evidence that it develops or obtains without 
obtaining a waiver.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The result 
is that the RO must review new evidence associated with the claims 
file and adjudicate the claim considering that evidence, as well 
as evidence previously of record.  In this case, outpatient 
treatment reports from the Little Rock VAMC, dated from February 
2003 to August 2003, which include medical findings regarding the 
right knee, have recently been associated with the claims folder 
without a waiver, and have not yet been considered by the RO in 
adjudicating the claim on appeal.

This case is hereby REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


1.  The RO should ensure that the notification requirements set 
forth at 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 are fully 
complied with and satisfied.  This includes notifying the 
appellant (1) of the information and evidence not of record that 
is necessary to substantiate his claims, (2) of the information 
and evidence that VA will seek to provide, (3) of the information 
and evidence that he is expected to provide, and (4) he must be 
requested to provide any evidence in his possession that pertains 
to his claims.

2.  The RO should obtain copies of treatment records for the 
veteran from the Little Rock VAMC since August 2003.

3.  The RO should re-adjudicate the veteran's claim in light of 
the evidence added to the record since the last Supplemental 
Statement of the Case (SSOC).  If the benefit sought on appeal 
remains denied, the veteran and his representative should be 
furnished a SSOC and be given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



